 

Exhibit 10.2

 

FORM OF MYND VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of January 4, 2019, is by and
between, EMMAUS LIFE SCIENCES, INC., a Delaware corporation (the “Company”), and
each of the undersigned stockholders (each, a “Stockholder,” and, collectively,
the “Stockholders”) of MYND ANALYTICS, INC., a Delaware corporation (“Parent”),
identified on the signature page hereto.

 

A.          The Company, Parent, and ATHENA MERGER SUBSIDIARY INC., a Delaware
corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”), have
entered into that certain Agreement and Plan of Merger and Reorganization (as
amended from time to time, the “Merger Agreement”), dated as of January 4, 2019,
pursuant to which Merger Sub will merge with and into the Company (the “Merger”)
and the Company will continue as a direct wholly owned subsidiary of Parent; and

 

B.          As of the date hereof, each Stockholder is the Beneficial Owner (as
defined below) of, and has the sole right to vote and dispose of, that number of
each class of the issued and outstanding capital stock of Parent (the “Parent
Shares”) set forth opposite such Stockholder’s name on Schedule A hereto; and

 

C.          Concurrently with the entry by the Company, Parent and Merger Sub
into the Merger Agreement, and as a condition and inducement to the willingness
of the Company to enter into the Merger Agreement and incur the obligations set
forth therein, the Company has required that the Stockholders enter into this
Agreement.

 

Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified Person, a Person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified Person. For purposes of this Agreement, with respect to a
Stockholder, “Affiliate” does not include Parent and the Persons that directly,
or indirectly through one or more intermediaries, are controlled by Parent. For
the avoidance of doubt, no officer or director of Parent will be deemed an
Affiliate of another officer or director of Parent by virtue of his or her
status as an officer or director of Parent.

 

“Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.

 



 

 

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a Person include securities
Beneficially Owned by (i) all Affiliates of such Person, and (ii) all other
Persons with whom such Person would constitute a “group” within the meaning of
Section 13(d) of the Exchange Act and the rules promulgated thereunder.

 

“Subject Shares” means, with respect to a Stockholder, without duplication, (i)
the Parent Shares Beneficially Owned by such Stockholder on the date hereof as
described on Schedule A, (ii) any additional Parent Shares Beneficially Owned or
acquired by such Stockholder, including those over which such Stockholder
acquires Beneficial Ownership from and after the date hereof, whether pursuant
to existing stock option agreements, warrants or otherwise, and (iii) any
securities converted, exchanged or reclassified into Parent Shares. Without
limiting the other provisions of this Agreement, in the event that Parent
changes the number of Parent Shares issued and outstanding prior to the
Termination Date as a result of a reclassification, stock split (including a
reverse stock split), stock dividend or distribution, combination,
recapitalization, subdivision, or other similar transaction, the number of
Subject Shares subject to this Agreement will be equitably adjusted to reflect
such change.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, whether by operation of Law or otherwise, and each
option, agreement, arrangement or understanding, whether or not in writing, to
effect any of the foregoing. As a verb, “Transfer” has a correlative meaning.

 

ARTICLE II.
COVENANTS OF STOCKHOLDERS

 

2.1          Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Stockholder agrees to deliver to the Company a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which will be irrevocable to the
extent provided therein, with respect to the Subject Shares referred to therein.

 

2.2          Agreement to Vote.

 

(a)          At each and every meeting of the stockholders of Parent held prior
to the Termination Date, however called, and at every adjournment or
postponement thereof prior to the Termination Date, or in connection with each
and every written consent of, or any other action by, the stockholders of Parent
given or solicited prior to the Termination Date, each Stockholder will vote or
provide a consent with respect to, or shall cause the holder of record on any
applicable record date to vote or provide a consent with respect to, all of the
Subject Shares entitled to vote or to consent thereon (i) in favor of the
adoption of the Merger Agreement, the issuance of Parent Shares to the Company
Stockholders pursuant to the terms of the Merger Agreement, and any other
actions contemplated by the Merger Agreement, including the Parent Stockholder
Proposals, and (ii) against any amendment of Parent’s certificate of
incorporation or bylaws or any other proposal or transaction involving Parent,
the effect of which amendment or other proposal or transaction is to delay,
impair, prevent or nullify the Merger or the transactions contemplated by the
Merger Agreement or change in any manner the voting rights of any capital stock
of Parent, and against any other action or agreement that would result in a
breach in any material respect of any covenant, representation or warranty or
any other obligation or agreement of Parent or its stockholders under the Merger
Agreement. Notwithstanding any other provision of this Agreement, each
Stockholder’s obligations under this Section 2.2(a) shall not extend to any
modification or amendment to the Merger Agreement unless such stockholder
otherwise agrees in a subsequent writing.

 



2 

 

 

(b)          No Stockholder will enter into any agreement with any Person (other
than the Company) prior to the Termination Date (with respect to periods prior
to or after the Termination Date) directly or indirectly to vote, consent, grant
any proxy or give instructions with respect to the voting of, the Subject Shares
in respect of the matters described in Section 2.2(a) hereof, or the effect of
which would be inconsistent with or violate any provision contained in this
Section 2.2. Any vote or consent (or withholding of consent) by any Stockholder
that is not in accordance with this Section 2.2 will be considered null and
void,.

 

2.3          Revocation of Proxies; Cooperation. Each Stockholder agrees as
follows:

 

(a)          Such Stockholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares with respect to the matters
described in Section 2.2(a) hereof are not irrevocable, and such Stockholder
hereby revokes any and all prior proxies with respect to such Subject Shares as
they relate to such matters. Prior to the Termination Date, such Stockholder
will not directly or indirectly grant any proxies or powers of attorney with
respect to the matters set forth in Section 2.2(a) hereof (other than to the
Company), deposit any of the Subject Shares or enter into a voting agreement
(other than this Agreement) with respect to any of the Subject Shares relating
to any matter described in Section 2.2(a).

 

(b)          Such Stockholder will provide any information reasonably requested
by the Company or Parent for any regulatory application or filing sought for
such transactions.

 

2.4          No Transfer of Subject Shares; Publicity. Each Stockholder agrees
that:

 

(a)          It (i) will not Transfer or agree to Transfer any of the Subject
Shares or, with respect to any matter described in Section 2.2(a), grant any
proxy or power-of-attorney with respect to any of the Subject Shares, (ii) will
take all action reasonably necessary to prevent creditors in respect of any
pledge of the Subject Shares from exercising their rights under such pledge, and
(iii) will not take any action that would make in a material respect any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or disabling such Stockholder from performing any of
its material obligations hereunder; provided, however, that Stockholder may
transfer the Subject Shares (1) to Affiliates (including, for the avoidance of
doubt, if Stockholder is a corporation, partnership, limited liability company,
investment fund, trust or other business entity, such investment funds or other
business entities controlled or managed by, or that controls or manages, or
under common management with, the Stockholder) or charitable organizations, (2)
if Stockholder is an individual, to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family for estate planning purposes or for the purposes
of personal tax planning, or upon the death of Stockholder, by will or
intestacy, (3) if Stockholder is a corporation, partnership, limited liability
company, investment fund or other business entity, as part of a disposition,
transfer or distribution by the Stockholder to its equity holders, (4) if the
Stockholder is a trust, to a trustor or beneficiary of the trust; (5) to a
nominee or custodian of a Person or entity to whom a disposition or transfer
would be permissible under this clause or (6) to Parent in an exchange of the
Subject Shares in a Parent Permitted Reorganization (any such transferee
permitted under clauses (1) through (5), a “Permitted Transferee”); provided,
further, that any such Transfer permitted under clauses (1) through (5) shall be
permitted only if, as a precondition to such Transfer, the Permitted Transferee
agrees in writing to be bound by all of the terms of this Agreement.

 



3 

 

 

(b)          Unless required by applicable Law or permitted by the Merger
Agreement, such Stockholder will not, and will not authorize or direct any of
its Affiliates, Representatives, employees or agents to, make any press release
or public announcement with respect to this Agreement or the Merger Agreement or
the transactions contemplated hereby or thereby, without the prior written
consent of the Company in each instance.

 

2.5          Resignation. Each Stockholder that is a director or officer of
Parent and who has not been designated to serve as a director of Parent
immediately after the Effective Time pursuant to the Merger Agreement, hereby
resigns as a director and officer of Parent and every direct or indirect
subsidiary or other Affiliate thereof, effective as of immediately prior to the
Effective Time.

 

2.6          Non-Solicitation. Each Stockholder hereby agrees to comply with the
obligations of the Company and Representatives of the Company set forth in
Section 4.5(a) of the Merger Agreement and not to take any action that would
violate or breach, or cause the violation or breach of, Section 4.5(a) of the
Merger Agreement.

 

ARTICLE III.
REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS OF STOCKHOLDERS

 

Each Stockholder represents, warrants and covenants to the Company that:

 

3.1          Ownership. Except as described on Schedule A, such Stockholder is
the sole Beneficial Owner or the record owner of the Subject Shares identified
opposite such Stockholder’s name on Schedule A and such Subject Shares
constitute all of the capital stock of Parent Beneficially Owned by such
Stockholder. Such Stockholder has good and valid title to all of the Subject
Shares, free and clear of all Liens, claims, options, proxies, voting agreements
and security interests and has the sole right to such Subject Shares and there
are no restrictions on rights of disposition or other Liens pertaining to such
Subject Shares. None of the Subject Shares is subject to any voting trust or
other contract with respect to the voting thereof, and no proxy, power of
attorney or other authorization has been granted with respect to any of such
Subject Shares.

 



4 

 

 

3.2          Authority and Non-Contravention.

 

(a)          Such Stockholder has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by such Stockholder and the consummation by such Stockholder of
the transactions contemplated hereby have been duly and validly authorized by
all necessary action, and no other proceedings on the part of such Stockholder
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

 

(b)          This Agreement has been duly and validly executed and delivered by
such Stockholder and, assuming due authorization, execution and delivery of this
Agreement by the Company, constitutes the legal, valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms except (i) to the extent limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)          Such Stockholder is not nor will it be required to make any filing
with or give any notice to, or to obtain any consent from, any Person in
connection with the execution, delivery or performance of this Agreement or
obtain any permit or approval from any Governmental Entity for any of the
transactions contemplated hereby, except to the extent required by Section 13 or
Section 16 of the Exchange Act and the rules promulgated thereunder.

 

(d)          Neither the execution and delivery of this Agreement by such
Stockholder nor the consummation of the transactions contemplated hereby will
directly or indirectly (whether with notice or lapse of time or both) (i)
conflict with, result in any violation of or constitute a default by such
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which such Stockholder is a party or by which it or any of the
Subject Shares are bound, or violate any permit of any Governmental Entity, or
any applicable Law to which such Stockholder, or any of the Subject Shares, may
be subject, or violate any organizational documents of such Stockholder or (ii)
result in the imposition or creation of any Lien upon or with respect to any of
the Subject Shares; except, in each case, for conflicts, violations, defaults or
Liens that would not individually or in the aggregate be reasonably expected to
prevent or materially impair or delay the performance by such Stockholder of its
obligations hereunder.

 

(e)          Such Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Article II hereof and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Subject Shares, with no limitations, qualifications
or restrictions on such rights.

 

3.3          Total Shares. Except as set forth on Schedule A, such Stockholder
is the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, any Parent
Shares or any securities convertible into or exchangeable or exercisable for
Parent Shares.

 



5 

 

 

3.4          Reliance. Each Stockholder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon Stockholders’
execution, delivery and performance of this Agreement.

 

ARTICLE IV.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

The Company represents, warrants and covenants to Stockholders that:

 

(a)          The Company has all necessary corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the transactions contemplated hereby have been duly and validly
authorized by the Company and no other corporate proceedings on the part of the
Company are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

 

(b)          This Agreement has been duly and validly executed and delivered by
the Company and, assuming due authorization, execution and delivery of this
Agreement by the Stockholders, constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) to the extent limited by applicable bankruptcy, insolvency
or similar laws affecting creditors’ rights and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

ARTICLE V.
DISSENTERS’ RIGHTS

 

5.1          Stockholder hereby waives and agrees not to exercise any rights of
appraisal or any dissenters’ rights that Stockholder may have (whether under
applicable Law or otherwise) or could potentially have or acquire in connection
with the Merger.

 

ARTICLE VI.
TERM AND TERMINATION

 

6.1          This Agreement will become effective upon its execution by the
Stockholders and the Company. This Agreement will terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with Article 7 thereof, or (c) written notice by the Company to the
Stockholders of the termination of this Agreement (the date of the earliest of
the events described in clauses (a), (b) and (c), the “Termination Date”).
Notwithstanding the foregoing, Article VII of this Agreement shall survive any
termination hereof.

 

ARTICLE VII.
GENERAL PROVISIONS

 

7.1          Action in Stockholder Capacity Only. Each Stockholder is entering
into this Agreement solely in such Stockholder’s capacity as a record holder or
Beneficial Owner, as applicable, of the Subject Shares and not in such
Stockholder’s capacity as a director or officer of Parent. Notwithstanding any
asserted conflict, nothing herein will limit or affect any Stockholder’s ability
to act as an officer or director of Parent, including, if Stockholder is a
director of Parent, its ability to vote in favor of a Parent Change of
Recommendation, or to make any presentations to the Parent Board of Directors or
take any other action that he or she determines to be necessary or appropriate
in his or her discretion, without regard to this Agreement or any conflict of
interest.

 



6 

 

 

7.2          No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in the Company or any of its Affiliates any direct or indirect
ownership or incidents of ownership of or with respect to the Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares will remain and belong to the Stockholders, and neither the Company nor
any of its Affiliates will have any authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
Parent or exercise any power or authority to direct any Stockholder in the
voting of any of the Subject Shares, except as otherwise expressly provided
herein or in the Merger Agreement.

 

7.3          Notices. All notices and other communications hereunder shall be in
writing (including email or similar writing) and must be given:

 

If to the Company, to:

 

Emmaus Life Sciences, Inc.



21250 Hawthorne Boulevard



Suite 800, Torrance, CA 90503



Attention:  Chief Executive Officer



Email:          yniihara@emmauslifesciences.com

 

with a copy (which will not constitute notice) to:

 

Emmaus Life Sciences, Inc.



21250 Hawthorne Boulevard



Suite 800, Torrance, CA 90503



Attention:   General Counsel



Email:           dshort@emmauslifesciences.com

 

If to any Stockholder, to such Stockholder at its address set forth on Schedule
A,

 

with a copy (which will not constitute notice) to:

 

Dentons US LLP



1221 Avenue of the Americas



New York, NY 10020



Attention:   Jeffrey Baumel

     Ilan Katz

Email:           jeffrey.baumel@dentons.com

     ilan.katz@dentons.com

 

or such other physical address or email address as a party may hereafter specify
for the purpose by notice to the other parties hereto. Each notice, consent,
waiver or other communication under this Agreement will be effective only (i) if
given by email, when the email is transmitted to the email address specified in
this Section 7.3 or (ii) if given by overnight courier or personal delivery when
delivered at the physical address specified in this Section 7.3.

 



7 

 

 

7.4          Further Actions. Upon the request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement. Each Stockholder hereby
agrees that Parent may publish and disclose in the Form S-4 Registration
Statement and Joint Proxy Statement (including all documents and schedules filed
with the SEC) such Stockholder’s identity and ownership of Subject Shares and
the nature of such Stockholder’s commitments, arrangements, and understandings
under this Agreement and may further file this Agreement as an exhibit to the
Form S-4 Registration Statement or in any other filing made by the Parent with
the SEC relating to the Merger Agreement or the transactions contemplated
thereby.

 

7.5          Entire Agreement and Modification. This Agreement, the Proxy and
any other documents delivered by the parties in connection herewith constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
between the parties with respect to its subject matter and constitute (along
with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.

 

7.6          Drafting and Representation. The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there will be no presumption that any ambiguities in this
Agreement will be resolved against any party. Any controversy over construction
of this Agreement will be decided without regard to events of authorship or
negotiation.

 

7.7          Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

 

7.8          No Third-Party Rights. No Stockholder may assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of the Company. The Company may not assign any of its rights or
delegate any of its obligations under this Agreement with respect to any
Stockholder without the prior written consent of such Stockholder. This
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of each of the respective successors, personal or legal representatives,
heirs, distributes, devisees, legatees, executors, administrators and permitted
assigns of any Stockholder and the successors and permitted assigns of the
Company. Nothing expressed or referred to in this Agreement will be construed to
give any Person, other than the parties to this Agreement, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement except such rights as may inure to a successor or
permitted assignee under this Section 7.8.

 



8 

 

 

7.9          Enforcement of Agreement. Each Stockholder acknowledges and agrees
that the Company could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by any Stockholder could not be adequately compensated
by monetary damages. Accordingly, each Stockholder agrees that, (a) it will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) in addition to any other right or remedy to which the
Company may be entitled, at law or in equity, the Company will be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

 

7.10          Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither any failure nor any delay by a party
in exercising any right, power or privilege under this Agreement, the Proxy or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement, the Proxy or any of the documents referred
to in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in a written document signed
by the other party, (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given, and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement, the Proxy
or the documents referred to in this Agreement.

 

7.11          Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and enforced in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict or choice of
laws which would result in the application of the laws of any other
jurisdiction.

 

7.12          Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or in the Court of Chancery of the State of Delaware and
each of the parties hereto hereby consents to the exclusive jurisdiction of
those courts (and of the appropriate appellate courts therefrom) in any suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any suit, action or proceeding in any of those courts or that
any suit, action or proceeding which is brought in any of those courts has been
brought in an inconvenient forum. Process in any suit, action or proceeding may
be served on any party anywhere in the world, whether within or without the
jurisdiction of any of the named courts. Without limiting the foregoing, each
party agrees that service of process on it by notice as provided in Section 7.3
will be deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



9 

 

 

7.13          Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. An electronic copy
of a party’s signature (including signatures in Adobe PDF or similar format)
shall be deemed an original signature for purposes hereof.

 

7.14          Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such
expenses.

 

7.15          Headings; Construction. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) “it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

[Signature page follows]

 

10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 



  THE COMPANY:       EMMAUS LIFE SCIENCES, INC.         By:       Name:    
Title:



 



Signature Page to MYnd Voting Agreement

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

STOCKHOLDERS:

 



INDIVIDUAL: PARTNERSHIP, CORPORATION,
LLC, TRUST OR OTHER ENTITY:                 (Print Name)     (Print Name of
Entity)               By:   (Signature)     (Signature)                
(Jurisdiction of Residence)     (Print Name)                       (Print Title)
                      (Type of Entity)                       (Jurisdiction of
Organization)



 

Signature Page to MYnd Voting Agreement  

 

 

 

 

SCHEDULE A

 

Name and Contact
Information Shares of
Parent
Common
Stock Shares of
Parent
Preferred
Stock Parent
Warrants Parent
Options Beneficially
Owned Shares
with a Right to
Vote

[Name]



[Address]



Attention: [●]



Facsimile: [●]



Email: [●]

         

 



 

 

 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Termination Date (as defined
below), on which date this irrevocable proxy (the “proxy”) will terminate and be
of no further force or effect, the undersigned stockholder (“Stockholder”) of
MYND ANALYTICS, INC., a Delaware corporation (“Parent”), hereby irrevocably (to
the fullest extent permitted by Section 212 of the Delaware General Corporation
Law) grants to, and appoints, EMMAUS LIFE SCIENCES, INC., a Delaware corporation
(the “Company”), and any designee of the Company, and each of them individually,
as the sole and exclusive attorney and proxy of the undersigned, with full power
of substitution and re-substitution, to vote the Subject Shares (as defined in
the Voting Agreement) or to issue instructions to the record holder to vote the
Subject Shares, or grant a consent or approval in respect of the Subject Shares
or issue instructions to the record holder to grant a consent or approval in
respect of the Subject Shares, in a manner consistent with Section 2.2 of the
Voting Agreement (as defined below). Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Subject Shares relating to the voting rights expressly provided herein are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Subject Shares relating to such voting rights at any time
prior to the Termination Date, on which date this proxy will terminate and be of
no further force or effect.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among the Company and Stockholder, and
is granted in consideration of the Company entering into the Merger Agreement
(as defined in the Voting Agreement). As used herein, the term “Termination
Date,” and all capitalized terms used herein and not otherwise defined, will
have the meanings set forth in the Voting Agreement. The Stockholder agrees that
this proxy will be irrevocable until the Termination Date, on which date this
proxy will terminate and be of no further force or effect, and is coupled with
an interest sufficient at law to support an irrevocable proxy and given to the
Company as an inducement to enter into the Merger Agreement and, to the extent
permitted under applicable law, will be valid and binding on any Person to whom
Stockholder may transfer any of his, her or its Subject Shares whether as
permitted by or in breach of the Voting Agreement. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, on
which date this proxy will terminate and be of no further force or effect, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of
Parent and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement. Provided, however, that
this proxy will not limit the right of any Stockholder to vote at any meeting or
to act by written consent in a manner consistent with the Voting Agreement.

 



 

 

 

This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred will survive the death or incapacity of the Stockholder.

 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then (a)
such provision or part thereof will, with respect to such circumstances and in
such jurisdiction, be deemed amended to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

With respect to any Subject Shares that are Beneficially Owned (as defined in
the Voting Agreement) by the Stockholder but are not held of record by the
Stockholder, the Stockholder shall take all action necessary to cause the record
holder of such Subject Shares to grant the irrevocable proxy and take all other
actions provided for in this proxy with respect to such Subject Shares.

 

(Signature Page Follows)

 

2 

 

 

Dated: January [●], 2019

 



INDIVIDUAL: PARTNERSHIP, CORPORATION,
LLC, TRUST OR OTHER ENTITY:                 (Print Name)     (Print Name of
Entity)               By:   (Signature)     (Signature)                
(Jurisdiction of Residence)     (Print Name)                       (Print Title)
                      (Type of Entity)                       (Jurisdiction of
Organization)

 

Signature Page to MYnd Irrevocable Proxy  

 

 